DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-20 as filed 01/24/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is the U.S. national stage of International Patent Application No. PCT/US2018/054125, filed on October 3, 2018, which claims the benefit of priority to U.S. patent application No. 62/567,342, filed on October 3, 2017, the disclosures of which are incorporated herein by reference in their entireties. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-5 are drawn to a method for collecting, analyzing, and displaying medical record data, which is within the four statutory categories (i.e. method). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: mapping, […], a set of Electronic Medical Record, EMR [sources], that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient, wherein mapping is done using mapped data comprising identifiers to a list of healthcare providers consulted by the patient, a list of patient’s treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record [sources] and the set of Electronic Medical Records; maintaining, […], mapping data specifying the Electronic Medical Record [sources] at which Electronic Medical Records linked to the healthcare providers are stored, wherein each Electronic Medical Record comprises information related to the patient; receiving, […], a request from a healthcare provider to view information related to the patient; examining, […], the mapping data to identify the set of Electronic Medical Record [sources] that store the set of Electronic Medical Records that are linked to the healthcare provider and contain information related to the patient; and providing, […], access to the set of Electronic Medical Records […]; wherein the method is configured to facilitate data aggregation from Electronic Medical Record [sources] and […].
The limitations of collecting, analyzing, and displaying medical record data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a healthcare system,” “Electronic Medical Record systems,” “a common user interface,” “a client system,” and “a plurality of external systems” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a healthcare system,” “Electronic Medical Record systems,” “a common user interface,” “a client system,” and “a plurality of external systems” language, mapping a set of EMR sources that are linked to a healthcare provider and a patient wherein the mapping comprises identifiers for the related healthcare providers, patients, visit summary data, EMR systems, and the set of EMRS, collecting electronic medical record data linking EMRs to healthcare providers, receiving a request to display EMR data, analyzing the linked EMR data to identify a set of EMRs linked to the healthcare provider request, and displaying the aggregated EMRs based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a healthcare system,” “Electronic Medical Record systems,” “a common user interface,” “a client system,” and “a plurality of external systems” to perform the collecting, analyzing, and displaying medical record data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a healthcare system comprising a server and EMR system data stores, a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], Fig 7)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a healthcare system,” “EMR systems,” and “a common user interface,” to perform the collecting, analyzing, and displaying medical record data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a healthcare system comprising a server and EMR system data stores, a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], Fig 7)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-5 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is analyzed and displayed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 6-10 are drawn to a method for collecting, analyzing, and displaying medical record data, which is within the four statutory categories (i.e. method). 
Independent Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 recites: sending, […], a request to view information related to a patient; and providing, […], access to a set of Electronic Medical Records (EMRs) containing information related to the patient, the set of Electronic Medical Records being stored on a set of Electronic Medical Record [sources]; […] facilitate a healthcare provider to access data stored in the set of Electronic Medical Record [sources] […]; […]; wherein data is mapped and maintained […] to identify a set of Electronic Medical Record [sources[ that store the set of Electronic Medical Records that are linked to the healthcare provider and the patient.
The limitations of collecting, analyzing, and displaying medical record data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a healthcare system,” EMR systems,” “a common user interface,” and “a plurality of extern systems,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a healthcare system,” EMR systems,” “a common user interface,” and “a plurality of extern systems,” collecting electronic medical record data linking EMRs to healthcare providers, receiving a request to display EMR data, analyzing the linked EMR data to identify a set of EMRs linked to the healthcare provider request, displaying the aggregated EMRs based on the analysis, wherein the data is mapped and maintained to identify the EMR sources that store the EMRs  that are linked to the healthcare provider and the patient in the context of this claim encompasses the user manually collecting, analyzing, and displaying medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a healthcare system,” EMR systems,” “a common user interface,” and “a plurality of extern systems,” to perform the collecting, analyzing, and displaying medical record data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a client system comprising a server and data stores, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, and a plurality of external systems such as client systems and an external server being an enterprise server as they relate to general purpose computer components (Application Specification [051], [0054], [055], [0127]-[0128], Fig 2)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a healthcare system,” EMR systems,” and “a common user interface,” to perform the collecting, analyzing, and displaying medical record data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a client system comprising a server and data stores, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, and a plurality of external systems such as client systems and an external server being an enterprise server as they relate to general purpose computer components (Application Specification [051], [0054], [055], [0127]-[0128], Fig 2)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 7-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is analyzed and displayed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-14 are drawn to a method for collecting, analyzing, and displaying medical record data, which is within the four statutory categories (i.e. method). 
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites: […] mapping, […], a set of Electronic Medical Record, EMR [sources], that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient, wherein mapping is done using mapped data comprising identifiers to a list of healthcare providers consulted by the patient, a list of patient’s treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record [sources] and the set of Electronic Medical Records; maintaining, […], mapping data specifying the Electronic Medical Record [sources] at which Electronic Medical Records linked to the healthcare providers are stored, wherein each Electronic Medical Record comprises information related to the patient; receiving, […], a request from the healthcare provider to view information related to the patient; examining, […], the mapping data to identify a set of Electronic Medical Record [sources] that store the set of Electronic Medical Records that are linked to the healthcare provider and contain information related to the patient; and providing, […], access to the set of Electronic Medical Records […];
The limitations of collecting, analyzing, and displaying medical record data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a tangible non-transitory machine readable medium comprising instructions executable by one or more processors,” “a healthcare system,” “EMR systems,” “a common user interface,” “a client system,” and “a plurality of external systems,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a tangible non-transitory machine readable medium comprising instructions executable by one or more processors,” “a healthcare system,” “EMR systems,” “a common user interface,” “a client system,” and “a plurality of external systems,” language, mapping a set of EMR sources that are linked to a healthcare provider and a patient wherein the mapping comprises identifiers for the related healthcare providers, patients, visit summary data, EMR systems, and the set of EMRS, collecting electronic medical record data linking EMRs to healthcare providers, receiving a request to display EMR data, analyzing the linked EMR data to identify a set of EMRs linked to the healthcare provider request, and displaying the aggregated EMRs based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a tangible non-transitory machine readable medium comprising instructions executable by one or more processors,” “a healthcare system,” “EMR systems,” “a common user interface,” “a client system,” and “a plurality of external systems,”  to perform the collecting, analyzing, and displaying medical record data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a healthcare system comprising a server and EMR system data stores, non-transitory media, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], [0135] Fig 7)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a tangible non-transitory machine readable medium comprising instructions executable by one or more processors,” “a healthcare system,” “EMR systems,” “a common user interface,” “a client system,” and “a plurality of external systems,” to perform the collecting, analyzing, and displaying medical record data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a healthcare system comprising a server and EMR system data stores, non-transitory media, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], [0135] Fig 7)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-15 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is analyzed and displayed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 16-20 are drawn to a method for collecting, analyzing, and displaying medical record data, which is within the four statutory categories (i.e. method). 
Independent Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites: […] mapping, […], a set of Electronic Medical Record, EMR [sources], that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient, wherein mapping is done using mapped data comprising identifiers to a list of healthcare providers consulted by the patient, a list of patient’s treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record [sources] and the set of Electronic Medical Records; maintaining, […], mapping data specifying the Electronic Medical Record [sources] at which Electronic Medical Records linked to the healthcare providers are stored, wherein each Electronic Medical Record contains information related to the patient; receiving, […], a request from the healthcare provider to view information related to the patient; examining, […], the mapping data to identify the set of Electronic Medical Record [sources]that store the set of Electronic Medical Records that are linked to the healthcare provider and contain information related to the patient; and providing, […], access to the set of Electronic Medical Records […]; […] facilitate data aggregation from the set of Electronic Medical Record [sources].
The limitations of collecting, analyzing, and displaying medical record data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory,” “EMR system,” “a healthcare system,” “a common user interface,” “a client system,” and “a plurality of external systems,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory,” “EMR system,” “a healthcare system,” “a common user interface,” “a client system,” and “a plurality of external systems,” language, mapping a set of EMR sources that are linked to a healthcare provider and a patient wherein the mapping comprises identifiers for the related healthcare providers, patients, visit summary data, EMR systems, and the set of EMRS, collecting electronic medical record data linking EMRs to healthcare providers, receiving a request to display EMR data, analyzing the linked EMR data to identify a set of EMRs linked to the healthcare provider request, and displaying the aggregated EMRs based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and displaying medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory,” “EMR system,” “a healthcare system,” “a common user interface,” “a client system,” and “a plurality of external systems,” to perform the collecting, analyzing, and displaying medical record data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a digital processing system comprising a memory and processor, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], Fig 8)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory,” “EMR system,” “a healthcare system,” “a common user interface,” “a client system,” and “a plurality of external systems,” to perform the collecting, analyzing, and displaying medical record data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a digital processing system comprising a memory and processor, and a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], Fig 8)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 17-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the medical record data is and how it is analyzed and displayed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying medical record data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2008/0046292 A1 (hereinafter “Myers et al.”) in view of U.S. Patent Application Pub. No. 2015/0019261 A1 (hereinafter “Horrell et al.”) and U.S. Patent Application Pub. No. 2018/0350452 A1 (hereinafter “Orosco et al.”)
RE: Claim 1 (Currently Amended) Myers et al. teaches the claimed: 
1. A method comprising: […] maintaining, via a healthcare system, mapping data specifying the Electronic Medical Record Electronic Medical Records the healthcare providers are stored, wherein each Electronic Medical Record comprises the ((Myers et al., [0026]) (the interoperable healthcare data exchange platform seamlessly links a plurality of disparate, remote applications generally representing provider systems containing electronic health records to enable the real-time collection, processing, and centralized storage of health records at a data store, along with enabling controlled access to the centralized storage; the data store may comprise servers each allocated to receive health records for storage and access from a finite or defined group of patients)); and
examining, via the healthcare system, the mapping data to identify theElectronic Medical Record theElectronic Medical Records Electronic Medical Records of a client system; and wherein the method is configured to facilitate data aggregation from Electronic Medical Record and wherein the healthcare system is integrated to a plurality of external systems comprising the client system and the set of Electronic Medical Record systems ((Myers et al., [0101], [0121], [0146]) (a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)); and
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
receiving, via the healthcare system, a request from a healthcare provider to view information related to theElectronic Medical Records ((Horrell et al., [0011], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
Myers et al. and Horrell et al. fails to explicitly teach, but Orosco et al. teaches the claimed: 
mapping, via a healthcare system, a set of Electronic Medical Record, EMR systems that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient, wherein mapping is done using mapped data comprising identifiers to a list of healthcare providers consulted by the patient, a list of patients treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record systems and the set of Electronic Medical Records ((Orosco et al., [0022], [0023]) (mapping registrars to convert commands and data elements into formats recognizable by an EMR system and the user of the application system; each category in middleware may use a particular application program interface to accept commands from a third-party application; See Table 1, Parameter Name: EMR System, UserID, EncounterID, PatientID, Domain, EMRInstance with corresponding Parameter Description i.e. a mapping of EMR Systems that store patient data for an EMR system with corresponding patient, user, and encounter ID)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. with the motivation of improving the time-consuming, difficult, and error-prone method of searching each EMR system for all patient records (Orosco et al., [0003]).
RE: Claim 2 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed: 
2. The method of claim 1, further comprising: maintaining, via the healthcare system, the visit summary data specifying the details of interactions between patients and the healthcare providers; identifying, via the healthcare system based on the visit summary data, a set of patients having interactions with the healthcare provider; providing, via the healthcare system, the set of patients, wherein the request is received in response to the healthcare provider selecting the patient from the set of patients ((Horrell et al., [0011], [0032], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; documents include a report, image, graph, notes, or other information about a single patient written by a health service provider in connection with a particular clinical event; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine summary data including documents connected to particular clinical events linked to the user provider and other user providers and requesting to view records for a patient from a set of patients as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 3 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed: 
3. The method of claim 2, wherein the information for the patient is stored in a first Electronic Medical Record Electronic Medical Record (Myers et al., [0034]) (the network collects health care data from multiple disparate electronic health record systems at various locations which may be associated with doctors, hospitals, other treatment cents, etc.;  Role Based Access Control, and facilitates the declaration of relationships between patients and their care providers. This relationship can then be used to constrain user access to solely those patients to whom the provider is providing care (and therefore has a relationship with; The Patient-Provider Relationship can also be used independently of access control to represent the care team around a patient)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
wherein the providing further comprises, displaying, via the healthcare system, a first icon representing the first Electronic Medical Record Electronic Medical Record ((Horrell et al., [0032], [0033],[0036], [0067], Fig 11) (a document organization scheme that categorizes documents into folders i.e. icons/graphical display (or document types); each of the medical records source servers contains medical records from a variety of patients; the medical records source servers may be manages and controlled by different companies)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display of different folders i.e. icons representing different document types respective of each particular patient record as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 4 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed: 
4. The method of claim 1, wherein a first portion and a second portion of the information for the patient is stored respectively in a first Electronic Medical Record Electronic Medical Record common user interface ((Myers et al., [0099], [0101], [0121], [0146]) (capability for a patient, subject to strict access controls, to be able to access their own health record formed from an aggregation of many different data sources across a variety of provider organizations, including the provision of software to enable patient access to health records i.e. view a first and second portion of data aggregated from disparate sources; a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
RE: Claim 5 (Original) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
5. The method of claim 4, wherein the first portion indicates that a first set of healthcare providers have responsibility for the patient and the second portion indicates that a second set of healthcare providers have responsibility for the patient, the method further comprising facilitating, via the healthcare system, the healthcare provider to collaborate with the first set of healthcare providers and the second set of healthcare providers ((Horrell et al., [0049]-[0050], Fig 11) (a graphical user interface generated to present documents for a particular patient to a particular User-Provider, wherein the interface divides the documents for that patient into a User-Provider document category, a group providers document category, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display for a User-Provider with different organized categories of records for different groups of other providers as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 6 (Currently Amended) Myers et al. teaches the claimed: 
6. A method comprising: […] providing, via the client system using a common user interface of the client system, access to a set of Electronic Medical Records, Electronic Medical Records on a set of Electronic Medical Record and wherein the method is configured to facilitate a healthcare provider to access data stored in the set of Electronic Medical Record wherein the client system is integrated to a plurality of external systems comprising a healthcare system and a set of Electronic Medical Record systems;  ((Myers et al., [0026], [0101], [0121], [0146]) (the interoperable healthcare data exchange platform seamlessly links a plurality of disparate, remote applications generally representing provider systems containing electronic health records to enable the real-time collection, processing, and centralized storage of health records at a data store, along with enabling controlled access to the centralized storage; the data store may comprise servers each allocated to receive health records for storage and access from a finite or defined group of patients; a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools));
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
sending, via a client system, a request to view information related to a patient ((Horrell et al., [0011], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
Myers et al. and Horrell et al. fails to explicitly teach, but Orosco et al. teaches the claimed: 
and wherein data is mapped and maintained by the healthcare system to identify a set of Electronic Medical Record systems that store the set of Electronic Medical Records that are linked to the healthcare provider and the patient ((Orosco et al., [0022], [0023]) (mapping registrars to convert commands and data elements into formats recognizable by an EMR system and the user of the application system; each category in middleware may use a particular application program interface to accept commands from a third-party application; See Table 1, Parameter Name: EMR System, UserID, EncounterID, PatientID, Domain, EMRInstance with corresponding Parameter Description i.e. a mapping of EMR Systems that store patient data for an EMR system with corresponding patient, user, and encounter ID)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. with the motivation of improving the time-consuming, difficult, and error-prone method of searching each EMR system for all patient records (Orosco et al., [0003]).
RE: Claim 7 (Original) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
7. The method of claim 6, further comprising providing, via the client system, a set of patients having interactions with the healthcare provider, wherein the request is received in response to the healthcare provider selecting the patient from the set of patients ((Horrell et al., [0011], [0032], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; documents include a report, image, graph, notes, or other information about a single patient written by a health service provider in connection with a particular clinical event; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine summary data including documents connected to particular clinical events linked to the user provider and other user providers and requesting to view records for a patient from a set of patients as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 8 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
8. The method of claim 7, wherein the information for the patient is stored in a first Electronic Medical RecordElectronic Medical Record((Myers et al., [0034]) (the network collects health care data from multiple disparate electronic health record systems at various locations which may be associated with doctors, hospitals, other treatment cents, etc.;  Role Based Access Control, and facilitates the declaration of relationships between patients and their care providers. This relationship can then be used to constrain user access to solely those patients to whom the provider is providing care (and therefore has a relationship with; The Patient-Provider Relationship can also be used independently of access control to represent the care team around a patient)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
wherein the providing further comprises: displaying, via the client system, a first icon representing the first Electronic Medical RecordElectronic Medical Record((Horrell et al., [0032], [0033],[0036], [0067], Fig 11) (a document organization scheme that categorizes documents into folders i.e. icons/graphical display (or document types); each of the medical records source servers contains medical records from a variety of patients; the medical records source servers may be manages and controlled by different companies)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display of different folders i.e. icons representing different document types respective of each particular patient record as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 9 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed: 
9. The method of claim 6, wherein a first portion and a second portion of the information for the patient is stored respectively in a first Electronic Medical RecordElectronic Medical Record((Myers et al., [0099], [0101], [0121], [0146]) (capability for a patient, subject to strict access controls, to be able to access their own health record formed from an aggregation of many different data sources across a variety of provider organizations, including the provision of software to enable patient access to health records i.e. view a first and second portion of data aggregated from disparate sources; a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
RE: Claim 10 (Original) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
10. The method of claim 9, wherein the first portion indicates that a first set of healthcare providers have responsibility for the patient and the second portion indicates that a second set of healthcare providers have responsibility for the patient, the method further comprising facilitating, via the client system, the healthcare provider to collaborate with the first set of healthcare providers and the second set of healthcare providers ((Horrell et al., [0049]-[0050], Fig 11) (a graphical user interface generated to present documents for a particular patient to a particular User-Provider, wherein the interface divides the documents for that patient into a User-Provider document category, a group providers document category, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display for a User-Provider with different organized categories of records for different groups of other providers as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 11 (Currently Amended) Myers et al. teaches the claimed: 
11. […] in a healthcare system for facilitating data aggregation from different EMR systems, the operations comprising: […] maintaining, via theElectronic Medical Recordsthe healthcare providers are stored, wherein each Electronic Medical Recordcomprisesthe((Myers et al., [0026]) (the interoperable healthcare data exchange platform seamlessly links a plurality of disparate, remote applications generally representing provider systems containing electronic health records to enable the real-time collection, processing, and centralized storage of health records at a data store, along with enabling controlled access to the centralized storage; the data store may comprise servers each allocated to receive health records for storage and access from a finite or defined group of patients)); and
integrating, via the healthcare system, a plurality of external systems comprising a client system and a set of Electronic Medical Record systems; […]  […] examining, via the healthcare system, the mapping data to identify theElectronic Medical RecordtheElectronic Medical RecordElectronic Medical Recordsof the client system ((Myers et al., [0101], [0121], [0146]) (a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
A tangible non-transitory machine readable medium comprising instructions executable by one or more processors for implementing one or more operations […] receiving, via the healthcare system, a request from a healthcare provider to view information related to a patient […] theElectronic Medical Records((Horrell et al., [0011], [0027], [0072]) (medical records server includes a set of software instructions stored on a non-transitory computer-readable medium; the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
Myers et al. and Horrell et al. fails to explicitly teach, but Orosco et al. teaches the claimed: 
mapping, via the healthcare system, a set of Electronic Medical Record systems that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient, wherein mapping is done using mapped data comprising identifiers to a list of healthcare providers consulted by the patient, a list of patients treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record systems and the set of Electronic Medical Records; ((Orosco et al., [0022], [0023]) (mapping registrars to convert commands and data elements into formats recognizable by an EMR system and the user of the application system; each category in middleware may use a particular application program interface to accept commands from a third-party application; See Table 1, Parameter Name: EMR System, UserID, EncounterID, PatientID, Domain, EMRInstance with corresponding Parameter Description i.e. a mapping of EMR Systems that store patient data for an EMR system with corresponding patient, user, and encounter ID)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. with the motivation of improving the time-consuming, difficult, and error-prone method of searching each EMR system for all patient records (Orosco et al., [0003]).
RE: Claim 12 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
12. The non-transitory machine readable medium of claim 11, further comprises instructions to cause the visit summary data specifying the patients and the healthcare providers; identifying, via the healthcare system based on the visit summary data, a set of patients having interactions with the healthcare provider; and providing, via the healthcare system, the set of patients, wherein the request is received in response to the healthcare provider selecting the patient from the set of patients ((Horrell et al., [0011], [0032], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; documents include a report, image, graph, notes, or other information about a single patient written by a health service provider in connection with a particular clinical event; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine summary data including documents connected to particular clinical events linked to the user provider and other user providers and requesting to view records for a patient from a set of patients as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 13 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
13. The non-transitory machine readable medium of claim 12, wherein the information for the patient is stored in a first Electronic Medical RecordElectronic Medical Record((Myers et al., [0034]) (the network collects health care data from multiple disparate electronic health record systems at various locations which may be associated with doctors, hospitals, other treatment cents, etc.;  Role Based Access Control, and facilitates the declaration of relationships between patients and their care providers. This relationship can then be used to constrain user access to solely those patients to whom the provider is providing care (and therefore has a relationship with; The Patient-Provider Relationship can also be used independently of access control to represent the care team around a patient)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
wherein the providing further comprises: displaying, via the healthcare system, a first icon representing the first Electronic Medical RecordElectronic Medical Record ((Horrell et al., [0032], [0033],[0036], [0067], Fig 11) (a document organization scheme that categorizes documents into folders i.e. icons/graphical display (or document types); each of the medical records source servers contains medical records from a variety of patients; the medical records source servers may be manages and controlled by different companies)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display of different folders i.e. icons representing different document types respective of each particular patient record as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 14 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
14. The non-transitory machine readable medium of claim 11, wherein a first portion and a second portion of the information for the patient is stored respectively in a first Electronic Medical RecordElectronic Medical Record((Myers et al., [0099], [0101], [0121], [0146]) (capability for a patient, subject to strict access controls, to be able to access their own health record formed from an aggregation of many different data sources across a variety of provider organizations, including the provision of software to enable patient access to health records i.e. view a first and second portion of data aggregated from disparate sources; a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
RE: Claim 15 (Original) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
15. The non-transitory machine readable medium of claim 14, wherein the first portion indicates that a first set of healthcare providers have responsibility for the patient and the second portion indicates that a second set of healthcare providers have responsibility for the patient, the operations further comprising facilitating, via the healthcare system, the healthcare provider to collaborate with the first set of healthcare providers and the second set of healthcare providers ((Horrell et al., [0049]-[0050], Fig 11) (a graphical user interface generated to present documents for a particular patient to a particular User-Provider, wherein the interface divides the documents for that patient into a User-Provider document category, a group providers document category, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display for a User-Provider with different organized categories of records for different groups of other providers as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 16 (Currently Amended) Myers et al. teaches the claimed:
16. […] maintaining, via the digital processing system, mapping data specifying the Electronic Medical Record Electronic Medical Recordsthe healthcare providers are stored, wherein each Electronic Medical Recordthe((Myers et al., [0026]) (the interoperable healthcare data exchange platform seamlessly links a plurality of disparate, remote applications generally representing provider systems containing electronic health records to enable the real-time collection, processing, and centralized storage of health records at a data store, along with enabling controlled access to the centralized storage; the data store may comprise servers each allocated to receive health records for storage and access from a finite or defined group of patients)); and
integrating, via the digital processing system, a plurality of external systems comprising a client system and a set of Electronic Medical Record, EMR systems;  […] examining, via the digital processing system, the mapping data to identify theElectronic Medical RecordtheElectronic Medical RecordsElectronic Medical Recordsof the client system; wherein the digital processing system is configured to facilitate data aggregation from different EMR systems ((Myers et al., [0101], [0121], [0146]) (a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
A digital processing system comprising: a memory to store instructions; one or more processors to execute the instructions stored in the memory to cause the digital processing system to perform  […] a set of Electronic Medical Records((Horrell et al., [0011], [0027], [0072]) (medical records server includes a set of software instructions stored on a non-transitory computer-readable medium; the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
Myers et al. and Horrell et al. fails to explicitly teach, but Orosco et al. teaches the claimed: 
mapping, via the digital processing system, a set of Electronic Medical Record systems that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient wherein the mapping is done using mapped data comprising a list of health provider consulted by the patient, a list of patients treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record systems and the set of Electronic Medical Records; ((Orosco et al., [0022], [0023]) (mapping registrars to convert commands and data elements into formats recognizable by an EMR system and the user of the application system; each category in middleware may use a particular application program interface to accept commands from a third-party application; See Table 1, Parameter Name: EMR System, UserID, EncounterID, PatientID, Domain, EMRInstance with corresponding Parameter Description i.e. a mapping of EMR Systems that store patient data for an EMR system with corresponding patient, user, and encounter ID)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the system for managing and organizing patient records with rules to create categories of documents for records multiple sources as taught by Horrell et al. with the motivation of improving the time-consuming, difficult, and error-prone method of searching each EMR system for all patient records (Orosco et al., [0003]).
RE: Claim 17 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed: 
17. The digital processing system of claim 16, further performing the actions of: maintaining, via the digital processing system, the visit summary data specifying the patients and the healthcare providers; identifying, via the digital processing system based on the visit summary data, a set of patients having interactions with the healthcare provider; and providing, via the digital processing system, the set of patients, wherein the request is received in response to the healthcare provider selecting the patient from the set of patients ((Horrell et al., [0011], [0032], [0072]) (the summary data identifies when the patient was last seen by the user-provider and also when the patient was last seen by other providers in the user-provider’s group; documents include a report, image, graph, notes, or other information about a single patient written by a health service provider in connection with a particular clinical event; the medical records presentation server would be provided with a list of patients to be seen by all providers at a particular clinic; a clinic provider requests to view information about a particular patient and the medical records presentation server supplies this information)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine summary data including documents connected to particular clinical events linked to the user provider and other user providers and requesting to view records for a patient from a set of patients as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).  
RE: Claim 18 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
18. The digital processing system of claim 17, wherein the information for the patient is stored in a first Electronic Medical RecordElectronic Medical Record((Myers et al., [0034]) (the network collects health care data from multiple disparate electronic health record systems at various locations which may be associated with doctors, hospitals, other treatment cents, etc.;  Role Based Access Control, and facilitates the declaration of relationships between patients and their care providers. This relationship can then be used to constrain user access to solely those patients to whom the provider is providing care (and therefore has a relationship with; The Patient-Provider Relationship can also be used independently of access control to represent the care team around a patient)).
Myers et al. fails to explicitly teach, but Horrell et al. teaches the claimed: 
wherein for the providing, the digital processing system performs the actions of: displaying, via the digital processing system, a first icon representing the first Electronic Medical RecordElectronic Medical Record((Horrell et al., [0032], [0033],[0036], [0067], Fig 11) (a document organization scheme that categorizes documents into folders i.e. icons/graphical display (or document types); each of the medical records source servers contains medical records from a variety of patients; the medical records source servers may be manages and controlled by different companies)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display of different folders i.e. icons representing different document types respective of each particular patient record as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. and the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
RE: Claim 19 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
19. The digital processing system of claim 16, wherein a first portion and a second portion of the information for the patient is stored respectively in a first Electronic Medical RecordElectronic Medical Recordprocessing system performs the actions of: displaying, via the digital processing system, both of the first portion and the second portion together as part of the common user interface ((Myers et al., [0099], [0101], [0121], [0146]) (capability for a patient, subject to strict access controls, to be able to access their own health record formed from an aggregation of many different data sources across a variety of provider organizations, including the provision of software to enable patient access to health records i.e. view a first and second portion of data aggregated from disparate sources; a portal with a graphical user interface may be available for the patient and provider access this same interface can be exposed as a web service to other applications; manage dynamic data from multiple types of stakeholders—patients, providers, etc., as well as aggregating data from multiple, different clinical systems and EHRs within and across health provider organizations, laboratories, health insurance organizations and/or government agencies, by using common acquisition, interoperability, transformation and transaction and medical terminology normalization processes; Web services provide a common mechanism for interoperability among disparate systems and the key to their utility is their standardization; this helps reduce delivery time and provides end users the capability to consume service through common user tools)).
RE: Claim 20 (Currently Amended) Myers et al., Horrell et al., and Orosco et al. teach the claimed:
20. The digital processing system of claim 194, wherein the first portion indicates that a first set of healthcare providers have responsibility for the patient and the second portion indicates that a second set of healthcare providers have responsibility for the patient, the digital processing system further performing the actions of facilitating, via the digital processing system, the healthcare provider to collaborate with the first set of healthcare providers and the second set of healthcare providers ((Horrell et al., [0049]-[0050], Fig 11) (a graphical user interface generated to present documents for a particular patient to a particular User-Provider, wherein the interface divides the documents for that patient into a User-Provider document category, a group providers document category, etc.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine display for a User-Provider with different organized categories of records for different groups of other providers as taught by Horrell et al. within the method and system for an interoperable healthcare data exchange platform to seamlessly link a plurality of disparate remote applications generally representing provider systems containing EHRS as taught by Myers et al. the mapping registrar for patient records from different EMR systems including identifier information as taught by Orosco et al. with the motivation of improving efficiency of use of electronic medical records for a patient through customized data presentation (Horrell et al., [0002]-[0003]).
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 01/24/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-20, Applicant argues that the newly amended claims 1-20 do not recite an abstract idea, and further, recite a combination of additional elements that integrate the claims into a practical application through a specific improvement or technical advancement over prior art systems, and lastly that the claims recite an inventive concept, and thus, the claims recite patentable subject matter; and
Regarding the 103 rejection of claims 1-20, Applicant argues that prior art references Myers et al. and Horrell et al. fail to teach or disclose each of the amended limitations of the newly amended independent claims, in particular, the mapping a set of Electronic Medical Records or data portions thereof that store a set of Electronic Medical Records that are linked to a healthcare provider and a patient based on identifiers for a list of healthcare providers consulted by the patient, a list of patients treated by the healthcare provider, a visit summary data, the set of Electronic Medical Record systems and the set of Electronic Medical Records. 
In response to Applicant’s argument that (a) regarding the 101 rejection of claims 1-20, Examiner respectfully disagrees. 
With respect to Step 2A, Prong 1, Examiner respectfully submits that, but for the recitation of generic computer components, the independent claims recite an abstract idea. Specifically, but for the additional elements, the limitations of mapping, maintaining, receiving, examining, and providing in independent claim 1 and as similarly recited in independent claims 6, 11, and 16; amount to collecting, analyzing, and displaying medical record data, which in the context of these claims encompasses the user manually collecting, analyzing, and displaying medical record data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A, Prong 1: Abstract Idea).
With respect to Step 2A, Prong 2, Examiner respectfully submits that the abstract idea is not integrated into a practical application because the claim only recites additional elements at a high-level of generality (i.e., a healthcare system comprising a server and EMR system data stores, a user interfaces using different web browser applications such as INTERNET EXPLORER, SAFARI, FIREFOX and CHROME, a client system such as a personal computer, workstation, mobile station, mobile phones, computing tablets, etc., and a plurality of external systems such as client systems and an external server being an enterprise server, each of which relate to general purpose computer components (Application Specification [052], [054], [055], [094], [0127]-[0128], Fig 7)). Applicant argues that the claims recite an improvement in technology by aggregating data from multiple EMR systems using a common interface, however, the common interface is recited at a high-level of generality as discussed above as a generic computer component. As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong 2: Fails to integrate into a practical application).
With respect Step 2B, Applicant argues the claims recite an inventive concept of mapping a set of EMRs, however, Examiner respectfully submits that the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional elements to perform the collecting, analyzing, and displaying medical record data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). (Step 2B: Not Significantly More). 
Accordingly, Examiner maintains the 101 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejection of claims 1-20, Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that newly cited reference Orosco et al. teaches the above newly amended mapping limitation. Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2014/0350961 A1 teaches a system for aggregation of a patient’s medical records (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626